[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Application of Washington, Slip Opinion No. 2018-Ohio-12.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                           SLIP OPINION NO. 2018-OHIO-12
                        IN RE APPLICATION OF WASHINGTON.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as In re Application of Washington, Slip Opinion No.
                                     2018-Ohio-12.]
Attorneys—Character and fitness—Inaccurate recording of work hours during
        internship—Pending application to register as candidate for admission to
        practice of law disapproved—Reapplication permitted.
   (No. 2017-1137—Submitted October 17, 2017—Decided January 3, 2018.)
           ON REPORT by the Board of Commissioners on Character and
                        Fitness of the Supreme Court, No. 659.
                           ___________________________
        Per Curiam.
        {¶ 1} Applicant, Brianna Lynn Washington, of Columbus, Ohio, applied to
register as a candidate for admission to the practice of law in Ohio in November
2015. At the time, she was a student at Capital University Law School.
        {¶ 2} A two-member admissions committee interviewed Washington, and
in March 2016, it issued a preliminary report recommending that her character and
                             SUPREME COURT OF OHIO




fitness be approved. But when the Board of Commissioners on Character and
Fitness reviewed the application, it noted that Washington had been dismissed from
an internship with the Ohio Department of Administrative Services (“DAS”) due
to discrepancies on her timesheets. Citing concerns about Washington’s honesty
and integrity, the board invoked its sua sponte investigatory authority under
Gov.Bar R. I(10)(B)(2)(e).
       {¶ 3} On December 19, 2016, a panel of the board conducted a hearing. The
panel found that Washington had engaged in two isolated incidents of dishonesty
involving the inaccurate recording of work hours during her DAS internship but
recommended that she be permitted to sit for the Ohio bar examination. On
February 6, 2016, however, the board remanded the matter to the panel for further
investigation.
       {¶ 4} On May 11, 2017, the panel conducted a second hearing, during which
it heard testimony from the human-resources administrator at DAS and two DAS
employees who supervised Washington during her internship. According to their
testimony, on four occasions, Washington’s supervisors observed her arriving or
leaving for the day at a time different from the time recorded on her timesheet.
Although Washington did not testify at the second hearing, she had definitively
testified during the first panel hearing that the inaccurate recordkeeping occurred
on two occasions.
       {¶ 5} On June 5, 2017, the panel issued a supplemental report and
recommendation. The panel described the evidence adduced at the second hearing
and noted the inconsistency between the DAS employees’ testimony and
Washington’s testimony at the first hearing. In addition, the panel emphasized
Washington’s nonresponsiveness after the first hearing. The panel had attempted
to contact Washington five times between the first and second hearing—via
certified mail, e-mail, and voicemail—but she never responded, and she did not
appear at the second hearing. Citing this complete failure to communicate or to




                                        2
                                January Term, 2018




cooperate in the proceedings after the first hearing, the panel recommended that we
disapprove Washington’s pending application but permit her to reapply in the
future.
          {¶ 6} The board adopted the panel’s findings of fact and recommendation.
There are no objections to the board’s report or recommendation.
          {¶ 7} We have reviewed the board’s report and the record, and we agree
that Washington has not yet demonstrated the requisite character, fitness, and moral
qualifications under Gov.Bar R. I(11) for admission to the practice of law. An
applicant to the Ohio bar must prove by clear and convincing evidence that he or
she “possesses the requisite character, fitness, and moral qualifications for
admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The applicant’s record
must justify “the trust of clients, adversaries, courts, and others with respect to the
professional duties owed to them.” Gov.Bar R. I(11)(D)(3). “A record manifesting
a significant deficiency in the honesty, trustworthiness, diligence, or reliability of
an applicant may constitute a basis for disapproval of the applicant.” Id.
          {¶ 8} By inaccurately reporting time worked on her timesheets at DAS,
Washington misrepresented to her employer, the state of Ohio, the number of hours
she had worked and sought to be compensated for hours she had not worked. See
Gov.Bar R. I(11)(D)(3)(h) and (i) (false statements and acts involving dishonesty,
fraud, deceit, or misrepresentation may be grounds for denying an application).
And, more importantly, when Washington stopped responding to communications
from the board after her first hearing and failed to even appear at her second
hearing, she demonstrated a lack of cooperation in the character-and-fitness
investigation.    Washington’s failure to appear is itself sufficient grounds for
disproving her application. See Gov.Bar R. I(12)(C)(6) (failure to fully cooperate
in the character-and-fitness investigation may be grounds for a recommendation of
disapproval); In re Application of Myers, 147 Ohio St. 3d 32, 2016-Ohio-2812, 59
N.E.3d 1266 (finding that applicant failed to demonstrate the requisite character,




                                          3
                             SUPREME COURT OF OHIO




fitness, and moral qualifications for admission to the bar when, after continuing his
hearing twice, the applicant failed to respond to any of the panel’s repeated efforts
to contact him to reschedule).
       {¶ 9} Given these facts, we agree with the board that Washington has failed
to carry her burden of proving by clear and convincing evidence that she possesses
the requisite character, fitness, and moral qualifications for admission to the bar at
this time. However, consistently with the board’s recommendation, we will permit
Washington to file a new application to register as a candidate for admission to the
practice of law and to apply to take the July 2018 bar exam. Upon reapplication,
Washington will be required to undergo a complete character-and-fitness
investigation, including an investigation and report by the National Conference of
Bar Examiners, and demonstrate that she possesses the requisite character, fitness,
and moral qualifications for admission to the practice of law in Ohio.
                                                              Judgment accordingly.
       KENNEDY, FRENCH, O’NEILL, FISCHER, and DEWINE, JJ., concur.
       O’DONNELL, J., dissents, with an opinion joined by O’CONNOR, C.J.
                                 _________________
       O’DONNELL, J., dissenting.
       {¶ 10} Respectfully, I dissent.
       {¶ 11} I would permit this applicant to apply for the July 2019 bar exam.
       O’Connor, C.J., concurs in the foregoing opinion.
                                 _________________
       Brianna Lynn Washington, pro se.
       William L. Loveland, for the Columbus Bar Association.
                                 _________________




                                          4